Mr. Chief Justice Chase
delivered the opinion of the court.
This is a motion to dismiss a writ of error to the Supreme Court of Iowa.
On looking into the record we find no question under the 25th section of the Judiciary Act made by the pleadings or passed upon by the court; and we have often held that it must appear affirmatively from the record that such a question was made and passed upon before this court can acquire jurisdiction to review the judgment of a state court upon writ of error.
The motion must therefore be allowed and the writ of error must be. Dismissed.